DETAILED ACTION

The following is a final office action is response to communications received on 05/06/2022.  Claims 1-6, 8, 10-14, 17, 19 & 20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. On pages 8-9, regarding claims 1, 10 & 19, applicant argues that Tuke fails to disclose a ceramic shell liner component and a metal ring affixed to and encircling the ceramic acetabular shell liner component.  Applicant argues that cup 2 of Tuke is an acetabular cup, not an acetabular shell liner component, having a titanium band located around the external surface of the cup.
The examiner respectfully disagrees.  As set forth in the previous office action, Tuke teaches a ceramic acetabular liner assembly (2) secured within an acetabular shell (Col 4: lines 1-2, 32-33 & 36-38) and a metal ring affixed to and encircling the ceramic acetabular liner.  It is the examiner’s position that if Tuke’s cup (2) is placed within a metal shell (Col 4: lines 1-2, 32-33 & 36-38) and is used for femoral articulation, said cup can be reasonably interpreted as an acetabular liner (as it lines the shell).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-14, 17, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuke et al. (US 9,339,389).

    PNG
    media_image1.png
    338
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    926
    565
    media_image2.png
    Greyscale

Regarding Claim 1, Tuke teaches an acetabular prosthesis (1) for use in a hip arthroplasty surgical procedure, the acetabular prosthesis comprising: an acetabular liner (Fig 1) assembly to be secured to an acetabular shell component (Col 4: lines 1-2 & 32-33), the acetabular liner assembly comprising: a ceramic (Col 3: lines 60-65) acetabular shell liner component (2); and a metal (Col 4: lines 13-15) ring (3) affixed to and encircling the ceramic acetabular shell liner component (Figs 1-3), wherein the metal ring comprises a distal rim (shown), a proximal rim (shown), and an outer wall (shown) that extends from the distal rim to the proximal rim, wherein the outer wall defines a diameter of the metal ring that increases as a function of a distance from the proximal rim (as the assembled prosthesis has an outer hemispherical shape as taught in Col 4: lines 53-54 and Figs 1-3, its outside diameter increases as it approaches the equator), and wherein the proximal rim is shaped to define a lead-in surface that is rounded inwardly toward a longitudinal axis of the metal ring (Fig 2).
Regarding Claims 10 & 19, Tuke teaches the acetabular prosthesis of claim
1. Further, Tuke teaches an acetabular shell component (Col 4: lines 1-2 & 32-33), shaped to fill a surgically prepared acetabulum of a patient.
Regarding Claims 2 & 11, Tuke teaches wherein the metal ring comprises titanium (Col 4: lines 13-15).  
Regarding Claims 3 & 12, Tuke teaches wherein the ceramic acetabular shell liner component (3) comprises an outer wall and the metal ring (3) encases a portion of the outer wall less than the entirety of the outer wall (Figs 1-3).  
Regarding Claim 4, Tuke teaches wherein the metal ring (3) is annular in shape (Figs 1-3).  
Regarding Claims 5 & 13, Tuke teaches wherein the distal rim (shown) of the metal ring (3) has a first diameter greater than a second diameter of the proximal rim (shown) of the metal ring (Figs 2 & 3).  
Regarding Claims 6 & 14, Tuke teaches wherein the metal ring (3) is press fitted (Col 4: lines 62-65) onto the ceramic acetabular shell liner component (2).
Regarding Claims 8 & 17, Tuke teaches wherein the distal rim (shown) of the metal ring (3) is substantially coplanar with a rim of the ceramic acetabular shell liner component (2) (Figs 1-3).
Regarding Claim 20, Tuke teaches wherein the method further comprises securing a femoral head component into the acetabular shell liner (Col 1: lines 34-40) component after the acetabular shell liner assembly has been inserted into the acetabular shell component.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774